Citation Nr: 0720798	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-16 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for residuals of a left 
ankle sprain.

3.  Entitlement to an initial (compensable) evaluation for 
scars to the right side of the chest status post thoracotomy 
with chest tube placements (hereinafter referred to as 
"service-connected scars" or "scars of the right chest").  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of the removal of a right side chest mass.    

5.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina in which the RO granted service 
connection for scars of the right chest and assigned a 
noncompensable evaluation effective March 29, 2004.  In the 
same rating decision, the RO (1) denied service connection 
for bilateral ankle sprains, (2) found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right side chest 
mass, and (3) denied the appellant's claim of entitlement to 
nonservice-connected pension benefits.  The appellant, who 
had active service from November 1989 to December 1992, 
appealed the decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The Board observes for the record that the appellant has 
recategorized his right chest mass claim as one seeking 
service connection for residuals of the removal of such a 
chest mass in service. See March 2006 statement in support of 
claim.  As such, even though the appellant's claim has been 
adjudicated as being a request for service connection for a 
right chest mass, the Board has redefined the issue as 
requested by the appellant.    

The issues of entitlement to service connection for residuals 
of a right ankle sprain, residuals of a left ankle sprain and 
residuals of the removal of a right chest mass will be 
addressed in the REMAND portion of the decision below; and 
are hereby REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to a 
compensable disability rating for his service-connected scars 
has been obtained.

2.  At the time of the appellant's September 2004 VA 
examination, the appellant's scars of the right chest were 
found to neither be painful or deep on examination nor 
resulted in limitation of motion.  

3.  The appellant failed to appear for a VA examination 
scheduled in September 2005 related to his increased rating 
claim.

4.  On March 6, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the issue of entitlement to 
nonservice-connected pension benefits was requested.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
rating for scars of the right chest have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1 - 4.14, 4.118, Diagnostic Code 7805 (2006). 

2.  The criteria for withdrawal of a Substantive Appeal, 
regarding the issue of entitlement to nonservice-connected 
pension benefits have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for his service-connected scars of the right 
chest, VA has met all statutory and regulatory notice and 
duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in April 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The April 2004 letter informed the appellant that 
additional information or evidence was needed to support his 
claim of entitlement to service connection for a malignant 
tumor (and by implication, the scars related to removal of 
the tumor for which service connection was also requested); 
and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); March 2004 application for compensation.  

The April 2004 letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the appellant's claim for service 
connection be granted.  In the September 2004 rating 
decision, the RO granted service connection for the 
appellant's scars of the right chest; and the issue on appeal 
concerns the appellant's claim of entitlement to an increased 
rating for this now service-connected disability.    

Even though the April 2004 letter did not include adequate 
notice of what was needed to establish a disability rating 
and an effective date, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In this regard, the Board observes that the April 
2004 VCAA notice was properly tailored to the application for 
the original request for service-connected benefits.  As 
stated above, the RO awarded service connection for the 
appellant's scars of the right chest in the September 2004 
rating decision and assigned a noncompensable evaluation 
effective March 29, 2004 (the date of claim).  Therefore, the 
April 2004 letter served its purpose in that it provided 
section 5103(a) notice to the appellant; and its application 
is no longer required because the original claim has been 
"substantiated." See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In the appellant's January 2005 notice of disagreement (NOD), 
the appellant took issue with the initial noncompensable 
disability rating and is presumed to be seeking the maximum 
benefit available under the law. Id; see also AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
March 2005 Statement of the Case (SOC) which contained, in 
pertinent part, the criteria for establishing a higher 
initial rating. See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b). Id. at. 494.   

The appellant's available service medical records and VA 
medical records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The appellant was also afforded a 
VA examination in connection with his service connection 
claim in September 2004. 38 C.F.R. § 3.159(c)(4).  The Board 
observes that the RO scheduled the appellant for an 
additional VA examination in September 2005 in order to 
ascertain the current severity of his then service-connected 
scars; however, the appellant failed to report for this 
examination and did not provide the RO with an explanation as 
to his failure to appear. See August 2004 request for VA 
examinations; October 2005 VA list of medical appointments 
indicating the appellant did not appear for his September 
2005 VA examinations).   

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate. See 38 C.F.R. § 3.655(a); Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  VA regulations provide that when the 
examination is scheduled in conjunction with any original 
claim other than an original compensation claim, a reopened 
claim for a benefit that was previously disallowed, or a 
claim for increase, the claim shall be denied. 38 C.F.R. § 
3.655(b).  

Although the appellant failed to appear for his September 
2005 VA examination and did not provide any reason for his 
failure to appear, the Board finds that it is more 
appropriate to adjudicate the claim based upon the present 
evidence of record rather than summarily deny the claim.  To 
the extent that this evidence may be incomplete or 
inadequate, the appellant cannot be prejudiced since 
additional evidence could not be obtained due to his own 
actions.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Lastly, the Board finds that since the RO assigned the 
noncompensable disability rating at issue here for the 
appellant's service-connected scars, and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher schedular rating, there is no question as 
to an effective date to be assigned, and no further notice is 
needed. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   

B.  Increased rating for service-connected scars

The appellant has currently been assigned a noncompensable 
disability rating for three scars to the right side of his 
chest under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2006)(diagnostic code which 
rates scars on the basis of limitation of function of the 
affected part).  According to a September 2004 VA examination 
report, the first scar service-connected in this case is a 
transverse scar that measures 28cm x 1cm.  The second scar 
has been described as a drain scar that measures 2cm x 1 cm.  
Lastly, the appellant has been service-connected for a third 
scar noted to be located on the anterior axillary line of his 
chest that measures 1cm x .5 cm. September 2004 VA 
examination report, p. 2.  All three scars referenced above 
were found by the VA examiner to be superficial, nontender, 
nonadherent, smooth and not unstable.  In addition, the scars 
were noted to be without induration or inflexibility, and 
resulted in no limitation of motion. Id.  After describing 
the appellant's scars, the examiner opined that they were 
related to a right thoracotomy and excision of a right 
mediastinal tumor the appellant underwent while in service. 
Id.  Based upon this opinion, the RO granted service 
connection for the appellant's scars of the right chest; and 
assigned a noncompensable disability rating with an effective 
date of March 29, 2004. September 2004 rating decision, p. 2.  
In a January 2005 notice of disagreement, the appellant 
disagreed with the noncompensable evaluation assigned for his 
service-connected scars.  He contends that a compensable 
evaluation is warranted on the basis that his scars are more 
disabling than currently evaluated in that they are painful 
and tender; and they result in some limitation of motion. 
March 2006 BVA hearing transcript, pgs. 8-11.  While viewing 
the evidence in the light most favorable to the appellant in 
this case, the Board finds that the more persuasive and 
credible evidence does not support an increase in the 
appellant's service-connected disability rating.

 Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

As set forth above, the appellant has been assigned a 
noncompensable disability rating under Diagnostic Code 7805, 
the diagnostic code assigned to scars on the basis of 
limitation of function of the affect body part.  The RO 
assigned the noncompensable rating pursuant to this code in 
light of medical evidence in the claims file which indicates 
that none of the appellant's scars result in either 
limitation of motion or other limitation of function. 
September 2004 VA examination report, p. 2.  
With respect to other potentially applicable Diagnostic 
Codes, the Board observes that the appellant's service-
connected scars cannot be evaluated pursuant to Diagnostic 
Code 7800, as that diagnostic code is related to scars of the 
head, face and neck.  The appellant's disability also cannot 
be evaluated pursuant to Diagnostic Code 7801, which is the 
diagnostic code applicable for scars other than the head, 
face or neck that are deep or cause limited motion, since the 
medical evidence of record indicates that all of the 
appellant's scars are superficial in nature and do not result 
in limited motion. September 2004 VA examination report, p. 
2.  Additional regulations pertaining to scars include 
Diagnostic Codes 7802, 7803 and 7804.  However, these 
diagnostic code are also not for application in the present 
case as the medical evidence indicates that none of the 
appellant's scars cover an area of 144 square inches or more, 
are unstable or are painful on examination. Id.; see also 
July 2004 VA examination report, p. 2.  Therefore, the RO 
rated the appellant's disability pursuant to the remaining 
diagnostic code pertaining to scars, Diagnostic Code 7805.    

The appellant essentially argues that his disability rating 
should be evaluated and increased pursuant to one of the 
other scar diagnostic codes discussed above (namely either 
Diagnostic Code 7801 or 7804), in that he testified his scars 
are in fact tender and painful; and that they result in some 
limitation of motion and function. March 2006 BVA hearing 
transcript, pgs. 9-11.  However, as noted above, none of the 
medical evidence contained in the claims file reflects the 
symptomatology reported by the appellant.  The only objective 
medical evidence contained in the file indicates that the 
appellant's scars are superficial, not tender, not painful, 
and result in no limitation of motion or function. July 2004 
and September 2004 VA examination reports.  The appellant was 
given the opportunity for a more recent medical evaluation of 
his scars in September 2005.  However, he failed to appear.  
The appellant's failure to appear at this examination made it 
impossible for the RO to obtain the evidence necessary to 
determine whether the appellant is entitled to an increased 
rating for his service-connected scars.  As such, the Board 
finds that the noncompensable evaluation assigned for the 
appellant's disability was correct; and the appellant's 
appeal for an increased rating must be denied.
     
In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the appellant that his service-connected 
scars have resulted in marked interference with his 
employability or necessitated frequent periods of 
hospitalization.  Although the appellant asserts that he has 
experienced some difficulty in his new job as a result of 
limitation of motion due to his service-connected scars (See 
March 2006 BVA hearing transcript, pgs. 9-11), the Board 
finds that the record is devoid of medical evidence 
corroborating the appellant's contentions; and the 
appellant's contentions alone are insufficient evidence upon 
which to base an extraschedular evaluation.  In the absence 
of such evidence, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Thus, the Board finds that there is no 
competent medical evidence in support of an increased rating 
pursuant to these provisions.   

Therefore, based upon a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim for an increased rating of his 
scars of the right chest, for the reasons discussed above.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


C.  Withdrawal of claim to nonservice-connected pension 
benefits

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.  The appellant has withdrawn his appeal as 
to the claim of entitlement to nonservice-connected pension 
benefits and, hence, there remain no allegations of errors of 
fact or law for appellate consideration regarding that claim. 
See March 2006 statement in support of claim;  March 2006 
hearing transcript.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this claim and it is 
dismissed. 


ORDER

An initial (compensable) evaluation for scars to the right 
side of the chest status post thoracotomy with chest tube 
placements is denied. 

The appeal regarding the appellant's claim of entitlement to 
nonservice-connected pension benefits is dismissed.


REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to service connection for 
residuals of a right ankle sprain and for residuals of a left 
ankle sprain (hereinafter referred to as a "bilateral ankle 
disorder") and his request to reopen his claim of 
entitlement to service connection for residuals of the 
removal of a right side chest mass discloses a need for 
further development prior to final appellate review.  

In regards to the appellant's bilateral ankle disorder claim, 
the appellant testified that he sprained his ankles on 
numerous occasions while in service; and that his service 
medical records document these injuries. See March 2006 BVA 
hearing transcript, pgs. 3-5.  However, the appellant's 
service medical records are not contained within the claims 
file and apparently cannot be found. VA has conducted several 
searches for the records, without success. See September 1994 
records request; June 2004 memorandum; September 2005 records 
requests to Air Force Bases and responses; September 2005 
records request.  However, the Board observes that additional 
development is necessary in terms of attempting to locate the 
appellant's service records once more, since a review of the 
last records response contained in the claims file from the 
National Personnel Records Center ("NPRC") indicates that 
the VA's request for the appellant's records was sent to Code 
21 (the Air Reserve Personnel Center in Denver, Colorado) for 
a reply. See September 2005 response to records request; VA 
Adjudication Procedure Manual, M21-1MR, part III, subpart 
iii, chapter 2, section B.  A review of the claims file fails 
to reveal any response from this facility.  Even though the 
record does not reflect that the appellant participated in 
reserve duty, since NPRC forwarded the VA's request for the 
appellant's service medical records to the Air Reserve 
Personnel Center in Denver and no reply to that request has 
been received, further investigation is required in order for 
the VA to fulfill its duty to assist.  

Should service medical records be located which corroborate 
the appellant's assertions that he injured his ankles in 
service, the RO should afford the appellant a VA orthopedic 
examination to determine the current nature and etiology of 
any ankle disorder that may be present.  Such an examination 
would be necessary in light of the fact that VA medical 
records associated with the claims file indicate that the 
appellant may have a diagnosis of degenerative joint disease 
of the peripheral joints. See April 2005 VA medical records.  
A July 2004 VA examination report also appears to indicate 
that the appellant may experience some limitation of motion 
in terms of his bilateral ankles, although the extent of this 
limitation is difficult to ascertain from the report. See 
July 2004 general VA examination report.  

In addition to the foregoing, a remand of the appellant's 
bilateral ankle disorder claim will give the RO an 
opportunity to issue a Supplemental Statement of the Case in 
this case, considering that the VA medical records referenced 
above were associated with the claims file subsequent to 
certification of the appellant's appeal. See June 2005 
certification sheet; April 2004 to April 2005 VA medical 
records printed in August 2005.  

As for the appellant's claim for residuals of the removal of 
a right side chest mass, the Board observes that during the 
pendency of this appeal, the U.S. Court of Appeals for 
Veterans Claims ("CAVC") in Kent v. Nicholson, 20 Vet. App. 
1 (2006), found that in the context of a claim to reopen a 
previously denied claim for service connection, the VCAA 
requires VA to look at the bases for the denial in the prior 
rating decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied. See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996) (holding evidence is 
material if it is relevant to and probative of an issue that 
was a specified basis for the last final disallowance), 
overruled, in part, on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Anglin v. West, 203 F.3d 1343, 
1347 (Fed. Cir. 2000) (stating that Hodge left intact the 
requirement that the evidence must be relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  

The Board observes that the notice obligation pursuant to 
Kent v. Nicholson does not modify the requirement that VA 
must provide a claimant notice of what is needed to 
substantiate each element of a service-connection claim. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim.

In this case, the appellant's claim for service connection 
for residuals of the removal of a right side chest mass was 
initially denied by the RO in a September 1994 rating 
decision.  In March 2004, the RO received the appellant's 
request to reopen his claim.  In response to this request, 
the RO provided a letter dated in April 2004 to the appellant 
which advised the appellant of what generally qualified as 
new and material evidence.  However, this letter did not 
specifically describe what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  While two additional VCAA notices were 
provided to the appellant in July 2004 and August 2004, 
neither contained information as to what was needed to reopen 
the appellant's  previously denied claim.  As such, the VCAA 
notices provided to the appellant were legally insufficient 
in this case; and a remand of this claim is necessary to 
allow the RO the opportunity to ensure that a corrective VCAA 
notice is sent to the appellant that is in compliance with 
the guidance set forth by the CAVC in Kent v. Nicholson and 
Dingess/Hartman v. Nicholson, supra.
  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the appellant of 
the provisions of the VCAA in regards to 
the appellant's claim of entitlement to 
service connection for residuals of a 
right ankle sprain, service connection 
for residuals of a left ankle sprain, as 
well as his request to reopen his 
previously denied claim for residuals of 
the removal of a right side chest mass.  
The appellant should specifically be 
informed, based on the last final denial 
of his service connection chest mass 
claim, of the information and evidence 
not of record (1) that is necessary to 
reopen his claim; (2) that VA will seek 
to obtain; and (3) that the appellant is 
expected to provide.  The appellant 
should also be advised to provide any 
evidence in his possession that pertains 
to the claim.  Lastly, the appellant 
should be informed that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded.

2.  The RO should make one last attempt 
to locate the appellant's service 
medical records in accordance with the 
applicable VA procedure.  This should 
include another attempt to secure any 
available service medical records of the 
appellant through official channels.  In 
addition, the RO should seek a reply to 
the September 2005 request forwarded by 
the National Personnel Records Center to 
the Air Force Personnel Center in 
Denver, Colorado (Code 21).  The 
appellant should be notified of the RO's 
attempts to locate his service medical 
records from his active duty service, as 
well as any further actions to be taken.  

3.  If records are located in accordance 
with paragraph #2 above, the RO should 
afford the appellant a VA orthopedic 
examination to determine the nature and 
etiology of any ankle disorder that may 
be present.  Before examining the 
appellant, the VA examiner should review 
the claims folder, including a copy of 
this Remand.  All necessary tests should 
be performed. Thereafter, the examiner 
should state whether it is at least as 
likely as not (50 percent probability or 
greater) that any diagnosed left and/or 
right ankle disorder is in any way 
etiologically related to the appellant's 
period of service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence of record, including 
the VA medical records dated from April 
2004 to April 2005 contained in the 
claims file.  If the benefits sought are 
not granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


